Name: 2003/480/EC: Council Decision of 27 June 2003 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/974/EC
 Type: Decision
 Subject Matter: politics and public safety;  European Union law;  criminal law;  international affairs
 Date Published: 2003-06-28

 Avis juridique important|32003D04802003/480/EC: Council Decision of 27 June 2003 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/974/EC Official Journal L 160 , 28/06/2003 P. 0081 - 0082Council Decisionof 27 June 2003implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/974/EC(2003/480/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism(1), and in particular Article 2(3) thereof,Whereas:(1) On 12 December 2002, the Council adopted Decision 2002/974/EC implementing Article 2(3) of Council Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism and repealing Decision 2002/848/EC(2).(2) It is desirable to adopt an updated list of persons, groups and entities to which the aforesaid Regulation applies,HAS DECIDED AS FOLLOWS:Article 1The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be as follows:1. PERSONS1. ABOU, Rabah Naami (a.k.a. Naami Hamza; a.k.a. Mihoubi Faycal; a.k.a. Fellah Ahmed; a.k.a. Dafri RÃ ¨mi Lahdi) born 1.2.1966 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)2. ABOUD, Maisi (a.k.a. The Swiss Abderrahmane) born 17.10.1964 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)3. AL-MUGHASSIL, Ahmad Ibrahim (a.k.a. ABU OMRAN; a.k.a. AL-MUGHASSIL, Ahmed Ibrahim) born 26.6.1967 in Qatif-Bab al Shamal, Saudi Arabia; citizen Saudi Arabia4. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa, Saudi Arabia; citizen Saudi Arabia5. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut, Saudi Arabia; citizen Saudi Arabia6. ARIOUA, Azzedine born 20.11.1960 in Costantine (Algeria) (Member of al-Takfir and al-Hijra)7. ARIOUA, Kamel (a.k.a. Lamine Kamel) born 18.8.1969 in Costantine (Algeria) (Member of al-Takfir and al-Hijra)8. ASLI, Mohamed (a.k.a. Dahmane Mohamed) born 13.5.1975 in Ain Taya (Algeria) (Member of al-Takfir and al-Hijra)9. ASLI, Rabah born 13.5.1975 in Ain Taya (Algeria) (Member of al-Takfir and al-Hijra)10. ATWA, Ali (a.k.a. BOUSLIM, Ammar Mansour; a.k.a. SALIM, Hassan Rostom), Lebanon, born 1960 in Lebanon; citizen Lebanon11. DARIB, Noureddine (a.k.a. Carreto; a.k.a. Zitoun Mourad) born 1.2.1972 in Algeria (Member of al-Takfir and al-Hijra)12. DJABALI, Abderrahmane (a.k.a. Touil) born 1.6.1970 in Algeria (Member of al-Takfir and al-Hijra)13. EL-HOORIE, Ali Saed Bin Ali (a.k.a. AL-HOURI, Ali Saed Bin Ali; a.k.a EL-HOURI, Ali Saed Bin Ali) born 10.7.1965 alt. 11.7.1965 in El Dibabiya, Saudi Arabia; citizen Saudi Arabia14. FAHAS, Sofiane Yacine born 10.9.1971 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)15. IZZ-AL-DIN, Hasan (a.k.a GARBAYA, AHMED; a.k.a. SA-ID; a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen Lebanon16. LASSASSI, Saber (a.k.a. Mimiche) born 30.11.1970 in Constantine (Algeria) (Member of al-Takfir and al-Hijra)17. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem; a.k.a. BIN KHALID, Fahd Bin Adballah; a.k.a. HENIN, Ashraf Refaat Nabith; a.k.a. WADOOD, Khalid Adbul) born 14.4.1965 alt. 1.3.1964 in Pakistan, passport No 48855518. MOKTARI, Fateh (a.k.a. Ferdi Omar) born 26.12.1974 in Hussein Dey (Algeria) (Member of al-Takfir and al-Hijra)19. MUGHNIYAH, Imad Fa'iz (a.k.a. MUGHNIYAH, Imad Fayiz), Senior Intelligence Officer of HIZBALLAH, born 7.12.1962 in Tayr Dibba, Lebanon, passport No 432298 (Lebanon)20. NOUARA, Farid born 25.11.1973 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)21. RESSOUS, Hoari (a.k.a. Hallasa Farid) born 11.9.1968 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)22. SEDKAOUI, Noureddine (a.k.a. Nounou) born 23.6.1963 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)23. SELMANI, Abdelghani (a.k.a. Gano) born 14.6.1974 in Algiers (Algeria) (Member of al-Takfir and al-Hijra)24. SENOUCI, Sofiane born 15.4.1971 in Hussein Dey (Algeria) (Member of al-Takfir and al-Hijra)25. SISON, Jose Maria (a.k.a. Armando Liwanag, a.k.a. Joma, in charge of NPA) born 8.2.1939 in Cabugao, Philippines26. TINGUALI, Mohammed (a.k.a. Mouh di Kouba) born 21.4.1964 in Blida (Algeria) (Member of al-Takfir and al-Hijra);2. GROUPS AND ENTITIES1. Abu Nidal Organisation (ANO), (a.k.a. Fatah Revolutionary Council, Arab Revolutionary Brigades, Black September, and Revolutionary Organisation of Socialist Muslims)2. Al-Aqsa Martyr's Brigade3. Al-Takfir and Al-Hijra4. Aum Shinrikyo (a.k.a. AUM, a.k.a. Aum Supreme Truth, a.k.a. Aleph)5. Babbar Khalsa6. Gama'a al-Islamiyya (Islamic Group), (a.k.a. Al-Gama'a al-Islamiyya, IG)7. Hamas-Izz al-Din al-Qassem (terrorist wing of Hamas)8. Holy Land Foundation for Relief and Development9. International Sikh Youth Federation (ISYF)10. Kahane Chai (Kach)11. Kurdistan Workers' Party (PKK)12. Lashkar e Tayyaba (LET)/Pashan-e-Ahle Hadis13. Mujahedin-e Khalq Organisation (MEK or MKO) (minus the "National Council of Resistance of Iran" (NCRI)) (a.k.a. The National Liberation Army of Iran (NLA, the militant wing of the MEK), the People's Mujahidin of Iran (PMOI), Muslim Iranian Student's Society)14. New Peoples Army (NPA), Philippines, linked to Sison Jose Maria C. (a.k.a. Armando Liwanag, a.k.a. Joma, in charge of NPA)15. Palestine Liberation Front (PLF)16. Palestinian Islamic Jihad (PIJ)17. Popular Front for the Liberation of Palestine (PFLP)18. Popular Front for the Liberation of Palestine-General Command, (a.k.a PFLP-General Command, a.k.a. PFLP-GC)19. Revolutionary Armed Forces of Colombia (FARC)20. Revolutionary People's Liberation Army/Front/Party (DHKP/C), (a.k.a. Devrimci Sol (Revolutionary Left), Dev Sol)21. Shining Path (SL) (Sendero Luminoso)22. Stichting Al Aqsa (a.k.a Stichting Al aqsa Nederland, a.k.a Al Aqsa Nederland)23. United Self-Defense Forces/Group of Colombia (AUC) (Autodefensas Unidas de Colombia).Article 2Decision 2002/974/EC is hereby repealed.Article 3This Decision shall be published in the Official Journal of the European Union.It shall take effect on the day of its publication.Done at Brussels, 27 June 2003.For the CouncilThe PresidentG. Papandreou(1) OJ L 344, 28.12.2001, p. 70.(2) OJ L 337, 13.12.2002, p. 85.